Citation Nr: 0802390	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  04-32 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  What rating is warranted for recurrent left epididymitis, 
currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for emphysema secondary 
to presumed Agent Orange exposure.

3.  Entitlement to service connection for a skin disorder, 
including squamous cell carcinoma, secondary to presumed 
Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel
INTRODUCTION

The veteran had active service from July 1966 to August 1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2002 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Winston-
Salem, North Carolina.

The veteran submitted a February 2005 VA Form 9 on which he 
indicated he desired a Board hearing via video 
teleconference.  In a March 2005 statement (VA Form 21-4148), 
however, he clarified that he did not desire a hearing of any 
type.

The veteran asserted in a January 2007 letter that he 
experienced recurrent infections and blood in his sperm 
secondary to his service-connected epididymitis.  An April 
2007 rating decision denied service connection for those 
symptoms as related to the service-connected epididymitis.  
An RO letter, also dated in April 2007, notified the veteran 
of the decision and of his appeal rights.  To date the 
appellant has not perfected an appeal to this issue.  Thus, 
that issue is not before the Board and will not be addressed 
in the decision below.  See 38 C.F.R. §§ 20.200, 20.201 
(2007).


FINDINGS OF FACT

1.  The probative medical evidence of record is against 
finding that left epididymitis is manifested by recurrent 
symptomatic infection requiring drainage/hospitalization more 
than two times a year; or, the requirement for continuous 
intensive management.

2.  The preponderance of the probative evidence indicates 
that emphysema is not related to an in-service disease or 
injury.

3.  The preponderance of the probative evidence indicates 
that a skin disorder, including squamous cell carcinoma, is 
not related to an in-service disease or injury.

CONCLUSIONS OF LAW

1.  The requirements are not met for a rating in excess of 10 
percent for left epididymitis.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.159, 
4.1, 4.3, 4.7, 4.20, 4.115a, Diagnostic Code 7525 (2007).

2.  Emphysema was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

3.  A skin disorder, including squamous cell carcinoma, was 
not incurred in or aggravated by active service, nor may 
squamous cell carcinoma be presumed to have been incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309(a), (e) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
letters of August and September 2002 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.   VA has fulfilled its duty to assist the 
veteran in obtaining identified and available evidence needed 
to substantiate a claim, and as warranted by law, affording 
VA examinations.  VA informed the veteran of the need to 
submit all pertinent evidence in his possession and, via a 
March 2006 letter, provided adequate notice of how disability 
ratings and effective dates are assigned.  While the veteran 
may not have received full notice prior to the initial 
decision, after notice was provided he was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claims were readjudicated, as shown in 
the November 2006 Supplemental Statement of the Case.  The 
veteran was provided the opportunity to present pertinent 
evidence and testimony.  In sum, there is no evidence of any 
VA error in notifying or assisting him that reasonably 
affects the fairness of this adjudication.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Increased Rating Claim

Governing Law and Regulation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Id. at 594.  
Where an increase in the level of a service-connected 
disability is at issue, however, the primary concern is the 
present level of disability. Francisco v. Brown, 7 Vet. App. 
55 (1994).  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  The analysis in this 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.
Analysis

Historically, a January 1981 rating decision granted service 
connection for left epididymitis and assigned an initial 
noncompensable rating by analogy to Diagnostic Code 7527.  
38 C.F.R. §§ 4.20, 4.115b.  The Board notes that this 
decision did not grant service connection for a prostate 
disorder.  Still, Diagnostic Code 7527 rates prostate gland 
injuries, infections, hypertrophy, or post-operative 
residuals.  A November 1987 rating decision granted a 
compensable rating of 10 percent.  Following receipt of the 
October 2004 examination report, a January 2005 rating 
decision determined that using Diagnostic Code 7527 was not 
appropriate, and that the veteran's epididymitis would be 
rated under the Diagnostic Code specifically designated for 
that disorder, i.e Diagnostic Code 7525.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis, and 
demonstrated symptomatology.  But any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The 
Board finds, as will be discussed further below, that the 
January 2005 rating decision was based on competent medical 
evidence.  The January 2005 Supplemental Statement of the 
Case provided notice to the veteran of the change in 
Diagnostic Code and how it impacted his appeal.

In his application for an increased rating and subsequent 
written submissions, the veteran has consistently asserted 
the chronic pain and tenderness he experiences in his left 
groin area.  He also asserts that his disorder causes 
frequent voiding, and that he otherwise meets the criteria 
for a higher rating.

Diagnostic Code 7525 provides that chronic epididymo-orchitis 
is rated under the criteria for urinary tract infections.  
See 38 C.F.R. § 4.115b.  The rating criteria for urinary 
tract infection provide that, recurrent symptomatic infection 
requiring drainage/ hospitalization more than two times a 
year; or, the requirement for continuous intensive 
management, warrants a 30 percent rating.  38 C.F.R. 
§ 4.115a.  Long-term drug therapy, one to two 
hospitalizations per year; or, the requirement for 
intermittent intensive management, warrants a 10 percent 
rating.  Id.

None of the VA examination reports, or the private treatment 
records associated with the claims file, show the veteran's 
epididymitis symptoms to meet those criteria for a 30 percent 
rating.  August 2002 records of the veteran's private 
urologist, Dr. Almario, note the veteran's presentation with 
complaints of trouble passing water over the prior three 
months, and that it gotten worse over the prior three weeks.  
Dr. Almario noted the veteran's history of balantitis 
(inflammation of the penis) xerotica (dryness of the skin) 
obliterans and stricture of the urethral meatus (urethral 
external channel).  Examination revealed pinpoint urethral 
meatus.  The prostate was enlarged, soft, and compressible 
with no nodules.

Dr. Almario performed a cystoscopy, dilation of the meatus 
and urethra, in September 2002.  The pre- and post-operative 
diagnosis was urethral and meatal stricture, urinary outlet 
obstruction, and balanitis xerotica obliterans.  The 
procedure revealed stenosis of the urethra, which was 
gradually and sequentially dilated.  The cystoscopy revealed 
no evidence of tumors or bladder abnormalities.

In an undated follow-up entry, Dr. Almario noted the veteran 
was seen for fossa navicularis stricture on self-dilation.  
No medication was prescribed, and the veteran was to continue 
self-dilation.

The October 2002 fee-basis VA examination report notes the 
veteran telling the examiner of the procedure performed by 
Dr. Almario and, according to the veteran, Dr. Almario told 
him he must perform daily catheterization.  The veteran 
reported that he hurt all the time, especially with prolonged 
standing, and that he urinated 12 times during the day and 
four times during the night.  He denied any incontinence of 
urine.  Physical examination revealed tenderness in the area 
of the left testicle and epididymis, as well as tenderness 
over the area of the left inguinal nodes and slight 
tenderness in the  area of the right inguinal nodes.  
Apparent active epididymitis was noted, but there was no 
testicular atrophy bilaterally.  The veteran declined a 
rectal examination, as Dr. Almario performed one.  The 
examiner noted that there was no change in the established 
diagnosis of left epididymitis.

Dr. Almario's records were not available to the RO at the 
time of the December 2002 rating decision, as the veteran 
submitted them along with his notice of disagreement in 
January 2003.  The veteran was afforded another VA 
examination in October 2004.  The RO specifically requested 
the examiner to address any relationship between the 
veteran's epididymitis and his daytime and nighttime urinary 
frequency.

The examination report notes the veteran telling the examiner 
that he urinated 10 times at intervals of one hour and five 
times at night at two-hour intervals.  He reported problems 
starting urination and described his urine flow as weak.  The 
veteran also reported urine incontinence which did not 
require a pad or any absorbent material, and he denied 
requiring an appliance, sexual dysfunction, or impotence.  
Physical examination revealed a tender left testicle.  The 
examiner noted a VA diagnosis of post-operative residuals of 
prostate gland injuries, infections, hypertrophy should be 
changed to benign prostate hypertrophy versus prostate 
cancer.  He noted no change in the epididymitis diagnosis.  
The examiner also noted that the veteran's daytime and 
nighttime urinary frequency was due to his prostate disorder.  
In an addendum, the examiner noted that the prostate 
diagnosis was changed because examination revealed no 
evidence of infection, and the veteran denied any history of 
prostate surgery.

As noted earlier, it was after receipt of the October 2004 
report that the RO changed the Diagnostic Code under which 
the veteran's epididymitis is rated.  Consequently, while the 
Board notes the veteran's representative's argument that, if 
rated analogously under Diagnostic Code 7527, the criteria 
for voiding dysfunction and urine frequency, his symptoms 
would approximate-if not meet, the criteria for a higher 
rating, the medical evidence of record shows those symptoms 
are not related to the veteran's epididymitis but a separate 
nonservice-connected prostate disorder.

There is no evidence in the claims file which undermines the 
October 2004 examiner's opinion.  The service medical records 
note the veteran's recurrent treatment for active left 
epididymitis, but none of those entries note any involvement 
of his prostate.  Further, neither did Dr. Almario note any 
connection between the veteran's urethral stricture and his 
epididymitis.

Thus, while Dr. Almario's records note the requirement that 
the veteran perform frequent self-dilation, there is no 
evidence of record of infection that is medically attributed 
to his service connected epididymitis or of hospitalization 
more than twice a year.  There is no record of an inpatient 
procedure since the September 2002 procedure, even were it 
related to the epididymitis.  Further, self-dilation does not 
approximate intensive management.  Thus, the preponderance of 
the probative evidence shows the veteran's epididymitis to 
more nearly approximate a 10 percent rating.  38 C.F.R. 
§§ 4.1, 4.7, 4.115a, Diagnostic Code 7525.

The Board further notes the RO's efforts to obtain any VA 
treatment records related to the veteran.  Following negative 
replies from the VA facilities named, the RO entered an 
August 2005 formal finding of the Unavailability of Records.  
In a July 2006 letter, in response to an RO inquiry, the 
veteran informed the RO that his receipt of Social Security 
Administration benefits was not related or connected to his 
VA claims.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claim for a higher rating, however, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Service Connection Claims

The veteran asserts that his emphysema and skin cancer are 
due to his presumed exposure to Agent Orange while serving in 
Vietnam.  As the  preponderance of the probative evidence is 
against this assertion, the claims must be denied.

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  Further, where a veteran served 
continuously for ninety (90) days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
cancer becomes manifest to a degree of 10 percent within one 
year from date of termination of active duty, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§  3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Analysis

An April 1989 biopsy report of Roche Biomedical Laboratory 
notes that examination of a sample of a lesion on the 
veteran's lower lip revealed well differentiated squamous 
cell carcinoma.  An August 1989 report of Roanoke Chowan 
Hospital notes the excision of the cancerous area.  Private 
records of Dr. Rizk note the veteran's diagnosis of severe 
emphysema in July 2002.  The medical records related to those 
two diagnoses note no opinion or comment by a medical care 
provider to the effect that either disorder or disease was 
causally related to the veteran's active service, to include 
exposure to toxins.

The service medical records are negative for any entries 
related to complaints, findings, or treatment for a chronic 
skin or respiratory disorder.  The veteran denied any history 
of complaints or problems with his skin or breathing, or 
chest on his July 1968 Report Of Medical History for his 
examination at separation.  The July 1968 Report Of 
Examination For Release From Active Duty notes the examiner 
assessed the veteran's lungs, skin, and chest as normal.  He 
was deemed physically fit for release from active service.  
Neither is there any evidence of compensably disabling 
symptoms due to skin cancer within one year of his separation 
from active duty.  Indeed, the veteran's wife, in her 
September 2002 statement, notes she did not observe any 
active skin symptoms on the veteran until around 1980 or so, 
and they were married in 1972.

In light of the absence of any medical evidence that shows 
the presence of compensably disabling cancer within one year 
of his release from active duty, there is no evidentiary 
basis for service connection on a presumptive basis for a 
chronic disease.  See 38 C.F.R. §§ 3.307, 3.309(a).  
Emphysema is not among the disorders or diseases eligible for 
service connection on a presumptive basis for a chronic 
disease.  Id.  Neither is there any competent medical 
evidence that causally links the veteran's skin cancer or his 
emphysema with his active service.

The Board notes the veteran's representative assertion that, 
in light of his service in Vietnam, service connection is 
indicated on the basis of sun exposure the veteran may have 
experienced in Vietnam.  The Board must reject this 
assertion, because the service medical records are entirely 
negative for any entries that may have indicated sun-induced 
symptomatology.  More importantly, none of the medical 
evidence of record notes any possible etiology for the 
veteran's skin cancer.  Thus, the representative's assertion 
is based on lay conjecture.

The Board is mindful of the fact that the veteran was not 
afforded a VA examination in conjunction with the RO's 
adjudication of these claims.  Under the VCAA, VA is obliged 
to provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The 
threshold for the duty to conduct an examination is rather 
low.   McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Nonetheless, the probative evidence of record does not 
trigger the necessity of an examination.  In light of the 
absence of any competent evidence or indication that skin 
cancer or emphysema may be associated with his active 
service, the Board finds that the Duty To Assist with an 
examination was not triggered.  See 38 C.F.R. § 3.159(c)(4).

Thus, the preponderance of the probative evidence is against 
the veteran's claims on a direct basis and a presumptive 
basis for a chronic disease as concerns the skin cancer.  
38 C.F.R. §§ 3.303, 3.307, 3.309(a).



Service Connection Due To
Agent Orange Exposure

Governing Law and Regulation

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent (i.e., Agent Orange).  38 
C.F.R. § 3.307(a)(6)(iii).  Furthermore, the diseases listed 
at 38 C.F.R. § 3.309(e) shall, in turn, be presumptively 
service connected if this requirement is met, even though 
there is no record of such disease during service.

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 72 Fed.Reg. 32395-407 
(June 12, 2007).

The Agent Orange Act of 1991 (PL 102-4) requires that the 
National Academy of Sciences (NAS) and the Secretary enter 
into an agreement for NAS to review, summarize, and make 
recommendations about diseases associated with exposure.  The 
NAS is required to submit a report on its activities every 
two years and, based on the findings contained in the report, 
the Secretary has to make decisions about presumptive service 
connection with diseases studied.

Skin cancer and emphysema are not among the diseases the 
Secretary has determined is associated with Agent Orange 
exposure.  Further, based on the NAS Update report issued 
March 4, 2005, the Secretary specifically determined that 
skin cancer and non-cancerous respiratory disorders are among 
those for which an association with Agent Orange exposure is 
not warranted.

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  
Thus, the presumption is not the sole method by which an 
applicant may show causation, and thereby establish service 
connection.

In this case, the veteran has not provided or cited the Board 
to any evidence that skin cancer or emphysema should be 
included among the current Agent Orange-related diseases or 
disorders, or that his skin cancer or emphysema is otherwise 
causally related to his presumed Agent Orange exposure.  
38 C.F.R. § 3.309(e).  His own assertion that his skin cancer 
and emphysema are secondary to his presumed exposure is not 
competent evidence, as there is no evidence that he has any 
medical training.  Lay persons may relate symptoms they 
observed, but they may not render an opinion on matters which 
require medical knowledge, such as the underlying condition 
which is causing the symptoms observed.  See Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995).

Thus, the preponderance of the probative evidence is against 
service connection secondary to presumed Agent Orange 
exposure.  38 C.F.R. § 3.309(e).  In reaching this decision 
the Board considered the doctrine of reasonable doubt.  As 
the preponderance of the evidence is against the veteran's 
claims, however, the doctrine is not for application.  
Gilbert.


ORDER

Entitlement to an increased rating for recurrent left 
epididymitis is denied.

Entitlement to service connection for emphysema secondary to 
presumed Agent Orange exposure is denied.

Entitlement to service connection for skin disorder, 
including squamous cell carcinoma, secondary to presumed 
Agent Orange exposure is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


